        Case 4:20-cv-00236-JM-BD Document 13 Filed 09/14/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

MAURY BRANDON JONES,
ADC #163882                                                                 PLAINTIFF

V.                             CASE NO. 4:20-CV-236-JM-BD

JAY WINTERS, et al.                                                      DEFENDANTS

                                         ORDER

       The Court has received a Recommendation to dismiss Doe Defendants. The

parties have not filed objections. After careful review of the Recommendation, the Court

concludes that the Recommendation should be, and hereby is, approved and adopted as

this Court’s findings in its entirety.

       Mr. Jones’s claims against the Doe Defendants are DISMISSED, without

prejudice. The Clerk is instructed to terminate the Does as party Defendants.

       IT IS SO ORDERED this 14th day of September, 2020.



                                                _______________________________
                                                UNITED STATES DISTRICT JUDGE
